SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                Elizabeth Gnall v. James Gnall (A-52-13) (073321)

Argued November 12, 2014 -- Decided July 29, 2015

FERNANDEZ-VINA, J., writing for a unanimous Court.

         In this appeal, the Court considers the analysis that a trial court must employ in awarding alimony, and
whether a bright line rule, based on the length of the parties’ marriage, can properly exist as the basis for
distinguishing between an award of permanent alimony and limited duration alimony.

         The parties were married for almost fifteen years when plaintiff Elizabeth Gnall filed a complaint for
divorce. Although the parties had three minor children and substantial assets, the litigation focused on the amount
and type of spousal support that plaintiff, who had left her job as a computer programmer to care for the parties’
children, would receive from defendant James Gnall, who was the sole wage earner, and made over $1 million
annually.

          In addressing plaintiff’s request for alimony, the trial judge considered the requisite statutory factors for
alimony stated in N.J.S.A. 2A:34-23(b), and made specific findings of fact relating to each factor. The judge found
that permanent alimony was not appropriate due to the relatively young age of the parties, their educational levels,
and the duration of the marriage. The court noted that while the marriage certainly was not short-term, neither was
it a twenty-five to thirty-year marriage. The court also stated that the parties were not married long enough to
warrant holding defendant responsible for maintaining the marital lifestyle for plaintiff. The court therefore
awarded plaintiff limited duration alimony in the amount of $18,000 per month, for a period of eleven years.

          Plaintiff appealed the award, contending that she was entitled to permanent alimony based on the length of
the marriage and her diminished employability since she had been at home caring for the parties’ children since
1999. The Appellate Division reversed and remanded for an evaluation of an award of permanent alimony. The
court stated that a fifteen-year marriage is not short-term, further stating that this conclusion precludes an award of
limited duration alimony. 432 N.J. Super. 129 (App. Div. 2013).

        Defendant sought review of that determination by petition for certification, which was granted by the
Court. 217 N.J. 52 (2014).

HELD: In determining a request for alimony, all of the factors enumerated in N.J.S.A. 2A:14-23(b) must be
considered; the duration of the marriage is only one such factor. The Appellate Division erroneously created a
bright-line rule that a fifteen-year marriage requires an award of permanent alimony, contrary to the need to consider
all of the statutory factors. The trial court also improperly relied upon the duration of the marriage over the other
statutory factors in determining that, since the marriage was not one of twenty-five to thirty years, permanent
alimony was not warranted, and therefore awarded limited duration alimony.

1. Findings by a trial court are binding on appeal when supported by adequate, substantial and credible evidence.
The court on appeal will not disturb the factual findings and legal conclusions of the trial court unless they are
manifestly unsupported by, or inconsistent with, competent, relevant and reasonable credible evidence such that they
offend the interests of justice. (pp. 14-15)

2. Whether alimony should be awarded is governed by the standards set forth in N.J.S.A. 2A:34-23(b). When
determining whether alimony is appropriate, the trial court is required to make findings of fact and state specific
reasons in support of its conclusion, and correlate them with the relevant legal conclusions. (pp. 15-17)

3. New Jersey recognizes four types of alimony that may be awarded upon a final judgment of divorce: permanent
alimony, rehabilitative alimony, limited duration alimony, and reimbursement alimony. The trial court is required to
assess first the availability of permanent alimony. If the court determines that permanent alimony is not warranted,
the court must state specific findings and reasons for its conclusion. Only then can the court make specific findings
on the applicability of the three other types of alimony to determine which one, or combination thereof, is warranted
by the parties’ circumstances and the nature of the case. (p. 18)

4. Permanent alimony is intended to allow the dependent spouse to live the same lifestyle to which he or she
became accustomed during the marriage. The court has broad discretion when awarding permanent alimony
because no two cases are alike. When determining the amount of an award, the court must evaluate the actual needs
of the dependent party and the actual means of the other party. (pp. 18-19)

5. Limited duration alimony is intended to address a dependent spouse’s needs following a shorter-term marriage
where permanent or rehabilitative alimony would be inapplicable or inappropriate, but where economic assistance
for a limited time would be just. Where all other statutory factors are equal, the duration of the marriage marks the
defining distinction as to whether permanent or limited duration alimony is warranted. Limited duration alimony
may not be awarded where permanent alimony is warranted. (pp. 19-20)

6. Rehabilitative alimony is a short-term award intended to provide financial support to a spouse while he or she
prepares to reenter the workforce through training or education in order to improve earning capacity and prepare for
economic self-sufficiency. The fourth type of alimony, reimbursement alimony, is awarded to a spouse who has
made financial sacrifices, resulting in a temporarily reduced standard of living, to allow the other spouse to secure
an advanced degree or professional license and thereby enhance the parties’ future standard of living. Both
rehabilitative and reimbursement alimony can be awarded separately, or in combination with another type of
alimony. (pp. 20-22)

7. The trial court, in determining that permanent alimony was unwarranted, failed to consider and weigh all of the
statutory factors. Instead, the court based its decision to preclude permanent alimony solely on the length of the
marriage, noting that the parties were married for nearly fifteen years, rather than twenty-five or thirty years. The
trial court improperly weighed the duration of the marriage over the other statutory factors, and determined, in
effect, that permanent alimony awards are reserved for long-term marriages of twenty-five years or more. However,
no rule exists precluding an award of permanent alimony unless a marriage of that length is shown. (pp. 24-25)

8. The Appellate Division, in declaring a fifteen-year marriage not to be short term and thereby precluding an award
of limited duration alimony, inadvertently created a bright-line rule for an award of permanent alimony by failing to
clarify that its statement constituted an assessment of the specific facts of this case, rather than a rule of general
application. The court’s determination erroneously removes consideration of the other statutory factors for alimony
where a marriage reaches the fifteen year mark. This is contrary to the requirement that all statutory factors must be
considered and given due weight. (pp. 25-26)

         The judgment of the Appellate Division is REVERSED, and the matter is REMANDED to the trial court
for new findings of fact and a new determination of alimony.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON and SOLOMON;
and JUDGE CUFF (temporarily assigned) join in JUSTICE FERNANDEZ-VINA’s opinion.




                                                          2
                                     SUPREME COURT OF NEW JERSEY
                                       A-52 September Term 2013
                                                073321

ELIZABETH GNALL,

    Plaintiff-Respondent,

         v.

JAMES GNALL,

    Defendant-Appellant.


         Argued November 12, 2014 – Decided July 29, 2015

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 432 N.J. Super. 129 (2013).

         Donald P. Jacobs argued the cause for
         appellant (Budd Larner, attorneys; Barry L.
         Baime, of counsel).

         Dale Elizabeth Console argued the cause for
         respondent.

         Paris P. Eliades, President, argued the
         cause for amicus curiae New Jersey State Bar
         Association (Mr. Eliades, Brian M. Schwartz,
         Ulrichsen Rosen & Freed, and Szaferman,
         Lakind Blumstein & Blader, attorneys; Ralph
         J. Lamparello, of counsel; Mr. Lamparello,
         Mr. Schwartz, Derek M. Freed, and Brian G.
         Paul, on the brief).

         Sheryl J. Seiden argued the cause for amicus
         curiae The New Jersey Chapter of the
         American Academy of Matrimonial Lawyers
         (Ceconi & Cheifetz, Einhorn Harris Ascher
         Barbarito & Frost, Adinolfi & Goldstein, and
         Fox Rothschild, attorneys; Cary B. Cheifetz,
         President, of counsel; Ms. Seiden, Mr.
         Cheifetz, Bonnie C. Frost, Ronald G.


                               1
         Lieberman, and Eric S. Solotoff, on the
         brief).

         John E. Finnerty, Jr., argued the cause for
         amicus curiae Matrimonial Lawyers Alliance
         (Finnerty Canda & Drisgula, Laufer, Dalena,
         Cadicina, Jensen & Boyd, and Snyder & Sarno,
         attorneys; Mr. Finnerty, Laurence J. Cutler,
         and John J. Trombadore, on the brief).

    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    In this appeal, the Court examines a trial court’s award of

limited duration alimony and determines whether it was

appropriate for the Appellate Division to reverse and remand for

an award of permanent alimony, when, in doing so, it created a

bright-line rule regarding permanent alimony awards.

    This case stems from a divorce, that ended an almost

fifteen-year marriage.   Litigation proceedings focused on the

amount and type of spousal support plaintiff Elizabeth Gnall

would receive from defendant James Gnall.   James was the sole

wage earner of the family, making over $1,000,000.00 annually,

while Elizabeth stayed home to raise their three children.

    The trial judge considered the thirteen statutorily defined

factors regarding alimony, N.J.S.A. 2A:34-23(b), and made

specific findings of fact relating to each factor.   The judge

found, among other considerations, that permanent alimony was

not appropriate due to the relatively young age of the parties,

their educational levels, and the duration of the marriage.      The

judge determined that the marriage “certainly was not short-

                                 2
term, but neither [was it] a twenty-five to thirty-year

marriage.”   Moreover, the judge determined that “the parties

were not married long enough” for James to be held responsible

for Elizabeth’s ability to maintain their marital lifestyle.

Therefore, the trial court awarded Elizabeth limited duration

alimony, in the amount of $18,000 per month, for a period of

eleven years.

    Elizabeth appealed the award, arguing that she was entitled

to permanent alimony due to the length of the marriage, as well

as her diminished employability.       The Appellate Division

reversed and remanded the case for an award of permanent

alimony, reasoning that a fifteen-year marriage is “not short-

term,” therefore precluding “consideration of an award of

limited duration alimony.”     Gnall v. Gnall, 432 N.J. Super. 129

(App. Div. 2013).

    James appealed to this Court, arguing that the Appellate

Division erred in reversing the trial court’s decision and

improperly created a bright-line rule regarding the length of

marriage in an alimony case.

    For the reasons that follow, we reverse the Appellate

Division’s judgment and remand to the trial court for new

findings of fact and a new determination of an alimony award.

We find that the Appellate Division effectively created a

bright-line rule that fifteen-year marriages require permanent

                                   3
alimony awards which is contrary to the legislative intent

underlying N.J.S.A. 2A:34-23.

                                  I.

    James and Elizabeth Gnall met in 1985 while they were both

pursuing bachelor’s degrees at the State University of New York

in Buffalo.   The couple was engaged eight years later, and

married on June 5, 1993.   The couple began to experience marital

differences in October 2007, and on March 10, 2008, Elizabeth

filed a complaint for divorce.

    At the time of their marriage, Elizabeth had obtained a

bachelor’s degree in electrical engineering and a master’s

degree in computer science.   Initially, Elizabeth worked as a

computer programmer on the foreign exchange sales desk at

Goldman Sachs in New York City.    Following that job, Elizabeth

worked in a similar position at Banker’s Trust through 1999.

    James obtained an accounting degree in 1989, and then

earned his Certified Public Accountant license.    In June 2003,

he obtained a job at Deutsche Bank, where he is currently

employed as Chief Financial Officer of the bank’s Finance

Division in America.

    After the birth of their first child, the Gnalls hired a

nanny, and Elizabeth continued to work full-time.    However, in

1999, the parties decided it would be best if Elizabeth stopped



                                  4
working in order to remain at home to care for the children

full-time.

    James and Elizabeth have three children, who, at the time

the judgment of divorce was entered, were twelve, eleven, and

eight years old.    Pursuant to their custody agreement, Elizabeth

is the primary caretaker of the children.     James has parenting

time every other weekend, and sees the children occasionally on

Wednesday nights for dinner.

    After 1999, James was the sole wage earner.      James’s total

compensation was $751,000 in 2005, $1,001,000 in 2006,

$1,075,000 in 2007, and $1,800,000 in 2008.    The parties owned

several vehicles throughout the course of their marriage,

including a 1998 Nissan Maxima and a 2007 Cadillac Escalade.

James and Elizabeth frequently vacationed, both with and without

their children.    Those vacations included trips to Disneyworld

and renting oceanfront mansions in North Carolina.

    In 2006, Elizabeth faced serious health issues and

underwent brain surgery.   She has since been able to resume a

normal life with only some minor facial paralysis.

                                 A.

    The trial took place over eighteen non-consecutive days

beginning on April 8, 2009, and concluding on May 19, 2010.

Both James and Elizabeth testified.    Lifestyle expert Rufino

Fernandez, Esq., testified on Elizabeth’s behalf about the

                                  5
economic valuation of assets and the marital standard of living.

Fernandez analyzed the expenses and assets of the parties from

2004 through 2007 and authored a report, which was admitted into

evidence.    Fernandez testified that with the three children,

Elizabeth would need $24,252 per month to maintain the marital

lifestyle.   However, on cross-examination, Fernandez admitted

that this evaluation of the marital lifestyle was based on the

whole family, not just Elizabeth and the three children.

Adjusting for James’s absence, the ordinary expenses for the

family should be $18,578.

    Each party also presented an expert witness to testify

about Elizabeth’s future employability.    Dr. Charles Kincaid

testified on behalf of Elizabeth, and Dr. David Stein testified

on behalf of James.   Both experts concluded that Elizabeth would

be most successful pursuing a career in the computer field.

Each expert however testified to a different potential starting

salary.

    Dr. Stein opined that Elizabeth could obtain an entry-level

position earning between $58,000 and $69,000.    According to Dr.

Stein, Elizabeth would need only eight to twelve weeks to update

her skills due to both her mathematics background and her

experience as a software engineer.    Finally, Dr. Stein opined

that if Elizabeth was motivated to work, her salary would

rapidly increase to the national average of other computer

                                  6
programmers, making on average $80,000 to $94,000 annually, up

to a maximum of $120,000.

    Dr. Kincaid testified that Elizabeth would be successful as

a software engineer or a computer systems analyst.    However, Dr.

Kincaid concluded that Elizabeth would need at least one to two

years of retraining before being able to obtain any job in the

computer field, because she had been out of the field for some

time, and would need to relearn software languages.   Dr. Kincaid

then opined that after retraining, Elizabeth would be able to

obtain a job making between $50,623 and $56,765.   Both experts

testified that Elizabeth indicated she wanted to focus on her

children instead of going back to work immediately.

    Elizabeth sought employment as a math teacher following the

divorce.   She began to take online courses to obtain her

teaching license in New Jersey, reasoning that the online

program gave her flexibility to take care of her children.

Elizabeth stated that the teaching position would allow her to

have a similar schedule to her children so she could continue to

care for them.

                                 B.

    The trial court, in a written opinion addressed six issues:

(1) alimony; (2) custody and parenting time; (3) child support;

(4) insurance coverage; (5) distribution of assets; and (6)

counsel fees.    This appeal centers only on the issue of alimony.

                                  7
We do not comment on the trial court’s findings regarding the

other five issues.

    In determining the alimony award, the court first reviewed

the general summary of the parties’ marriage.    The court then

addressed each of the thirteen factors set forth in N.J.S.A.

2A:34-23(b).    The trial court found that although the marriage

lasted fifteen years, the case was not a permanent alimony case,

but rather one requiring limited duration alimony.     The court

reasoned that the parties were relatively young with at least

twenty-three career years before them, both were well educated,

in good health, and were either employed or employable at good

salaries that could support excellent lifestyles for themselves

and their children.

    The trial court determined that the marriage “certainly was

not short-term, but neither [was it] a twenty-five to thirty-

year marriage.”     Moreover, the court determined that “the

parties were not married long enough” for James to be held

responsible for Elizabeth’s ability to maintain their marital

lifestyle.     Therefore, the court ultimately ordered limited

duration alimony in the amount of $18,000 per month from October

2010 through September 2021, the year the youngest child will

reach the age of majority.

                                  II.



                                   8
    In a published opinion, the Appellate Division reversed the

trial court’s award of limited duration alimony and remanded the

case for an award of permanent alimony.    Gnall v. Gnall, 432

N.J. Super. 129, 156 (App. Div. 2013).    The panel concluded that

the trial court failed to make the specific statutory findings

for all of the factors set forth in N.J.S.A. 2A:34-23(c).    Ibid.

The Appellate Division further found that the trial court failed

to consider all of the evidence of the marital enterprise,

including Elizabeth’s likely inability to achieve a lifestyle

close to that of the marital standard while living on her own.

    In making its determination, the Appellate Division stated:

         We do not intend to draw specific lines
         delineating   “short-term”   and   “long-term”
         marriages in an effort to define those cases
         warranting only limited duration rather than
         permanent alimony. We also underscore it is
         not merely the years from the wedding to the
         parties’ separation or commencement of divorce
         that    dictates    the    applicability    or
         inapplicability    of    permanent    alimony.
         Nevertheless, we do not hesitate to declare a
         fifteen-year marriage is not short-term, a
         conclusion which precludes consideration of an
         award of limited duration alimony.

         [Id. at 153 (emphasis added).]

    The panel rejected Elizabeth’s assertions that the trial

judge abused his discretion when considering the marital

standard of living.   Id. at 156.   However, the panel directed

that on remand, the judge should make findings regarding

N.J.S.A. 2A:34-23(b)(8), “the opportunity for future

                                9
acquisitions of capital assets and income.”    Id. at 157.

Moreover, the Appellate Division concluded that the trial court

erred when imputing a full-time salary to Elizabeth, because the

parties did not anticipate that she would immediately resume

employment.   Id. at 160.   The panel therefore instructed that

the remand judge address the date of imputation based on the

cost and time required for Elizabeth’s retraining.    Id. at 160-

61.    Finally, the panel mandated that if alimony was amended,

then the child support amount should also be reanalyzed.        Id. at

162.

       On September 24, 2013, James filed a petition for

certification, challenging only the issue of alimony.      This

Court granted certification on January 21, 2014.     Gnall v.

Gnall, 217 N.J. 52 (2014).

                                III.

                                 A.

       Defendant James Gnall asks this Court to reverse the

Appellate Division’s judgment and affirm the trial court’s award

of limited duration alimony.

       First, James argues that the Appellate Division improperly

created a bright-line rule, stating that any marriage lasting

fifteen years or more is considered “long-term.”     James suggests

that this bright-line rule inappropriately establishes the



                                 10
length of the marriage as the most important factor in an

alimony determination, contrary to both statutes and case law.

    James further argues that an award of permanent alimony in

this case is punishment, contrary to the mandate in Mani v.

Mani, 183 N.J. 70, 80 (2005) and improperly gives Elizabeth a

windfall.

    James also argues that the Appellate Division did not give

due deference to the trial court’s findings of fact.   James

maintains that the court did not abuse its discretion by

awarding limited duration alimony to Elizabeth, and that the

court properly evaluated all of the criteria set forth in

N.J.S.A. 2A:34-23.

    In response, Elizabeth urges this Court to affirm the

decision of the Appellate Division.    In support of her position,

Elizabeth first maintains that the Appellate Division did not

create a bright-line rule.   Instead, she argues that the

questioned language is dicta, and is consistent with N.J.S.A.

2A:34-23(c).   Elizabeth emphasizes that the overarching theme of

the Appellate Division’s decision was that there is no exact

science to awarding alimony, and the court should account for

all factors relevant to the determination, particularly her

inability to maintain a lifestyle close to the marital lifestyle

without James’s economic assistance.



                                11
    Elizabeth asserts that the Appellate Division properly held

the duration of the marriage in equal regard to all of the other

factors.   She further claims that N.J.S.A. 2A:34-23 requires the

court to consider permanent alimony first and only turn to a

consideration of limited duration alimony once it has concluded

that permanent alimony is not appropriate.

    Elizabeth stresses that the parties’ fifteen-year marriage

was “long-term,” or at least on the cusp of long-term, and

therefore, an evaluation should first be undertaken as to

whether permanent alimony is appropriate.    She also argues that

the ages of the children should play an important role in

deciding the type of alimony because she has the primary

responsibility for them, and defendant only has parenting time

every other weekend.

    Finally, Elizabeth reiterates that James earns between $1.5

million and $2.1 million annually, and that his financial

success is a product of their marriage and partnership.     She

emphasizes that her role as caretaker of the parties’ children

will detract from her employability and argues that when the

youngest child goes to college -- the same time that the alimony

ends -- she will be at a significant financial disadvantage.

                                B.

    This Court granted motions on behalf of the Matrimonial

Lawyers Alliance, the New Jersey Chapter of the American Academy

                                12
of Matrimonial Lawyers, and the New Jersey State Bar Association

to argue as amici curiae.

    The Matrimonial Lawyers Alliance (MLA) urges this Court to

affirm the Appellate Division’s decision to remand the case to

the trial court for further analysis of the statutory factors

under N.J.S.A. 2A:34-23.    The MLA recommends that this Court

require trial courts to analyze the marital relationship and

arrangements made during the marriage, focusing on the impact

those decisions would have on the economic positions of each

spouse at the end of the relationship.    Next, the MLA argues

that guidance is needed to ensure that trial courts concentrate

on the importance of the parties’ lifestyle and whether the

parties are able to maintain a reasonable lifestyle in the

future.    Finally, the MLA argues that the Appellate Division did

not create a bright-line rule because each alimony case is

different and an alimony decision is based upon a multitude of

factors.

    The New Jersey Chapter of the American Academy of

Matrimonial Lawyers (NJAAML) asserts that “actual economic

dependency” has been the threshold for an award of alimony.

Therefore, the NJAAML stresses that consideration of economic

dependency is important, particularly in light of studies

showing a decline in the standard of living for women post-

divorce.

                                 13
    Finally, the New Jersey State Bar Association (NJSBA) urges

this Court to affirm the Appellate Division’s decision.    The

NJSBA relies on public policy considerations and concludes that

the statutory scheme of N.J.S.A. 2A:34-23 requires courts to

analyze particular facts in order to craft an alimony award that

is “fit, reasonable and just” given the “circumstances of the

parties and the nature of the case.”    Moreover, the NJSBA argues

that the Appellate Division did not create a bright-line rule

because the court did not require the trial court to enter a

judgment for permanent alimony.    Instead, the NJSBA argues the

Appellate Division instructed the trial court only to perform an

evaluation of the required factors to determine if an award of

permanent alimony is appropriate.

                                  IV.

                                  A.

    The general rule is that findings by a trial court are

binding on appeal when supported by adequate, substantial,

credible evidence.   Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   We defer to the credibility determinations made by the

trial court because the trial judge “hears the case, sees and

observes the witnesses, and hears them testify,” affording it “a

better perspective than a reviewing court in evaluating the

veracity of a witness.”    Id. at 412 (citing Pascale v. Pascale,

113 N.J. 20, 33 (1988)).

                                  14
    If the trial court’s conclusions are supported by the

evidence, we are inclined to accept them.    Ibid.   We do “not

disturb the ‘factual findings and legal conclusions of the trial

judge unless . . . convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of

justice.’”   Ibid. (quoting Rova Farms Resort, Inc. v. Investors

Ins. Co. of Am., 65 N.J. 474, 484 (1974)).    “Only when the trial

court’s conclusions are so ‘clearly mistaken’ or ‘wide of the

mark’” should we interfere to “ensure that there is not a denial

of justice.”    N.J. Div. of Youth & Family Servs. v. E.P., 196

N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Family Servs.

v. G.L., 191 N.J. 596, 605 (2007)).

    When analyzing whether permanent alimony is appropriate,

the trial court is required to make findings of fact and to

state specific reasons in support of its conclusion.    R. 1:7-

4(a).   Failure to make explicit findings and clear statements of

reasoning “‘constitutes a disservice to the litigants, the

attorneys, and the appellate court.’”    Curtis v. Finneran, 83

N.J. 563, 569-70 (1980) (quoting Kenwood Assocs. v. Bd. of

Adjustment of Englewood, 141 N.J. Super. 1, 4 (App. Div. 1976)).

The trial judge is required to “state clearly its factual

findings and correlate them with the relevant legal

conclusions.”   Id. at 570.

                                 15
    Our analysis of this appeal requires that we examine the

different types of alimony and the analysis required by a trial

court before deciding an award of alimony.

                               B.

    Alimony relates to support and standard of living; it

involves the quality of economic life to which one spouse is

entitled, which then becomes the obligation of the other.

Mahoney v. Mahoney, 91 N.J. 488, 501-02 (1982); see also Khalaf

v. Khalaf, 58 N.J. 63, 67 (1971).   Whether alimony should be

awarded is governed by distinct, objective standards defined by

the Legislature in N.J.S.A. 2A:34-23(b).     When alimony is

requested, the statute requires that the court consider and make

specific findings regarding:

         (1)   The actual need and ability of the
               parties to pay;

         (2)   The duration of the marriage or civil
               union;

         (3)   The age, physical and emotional health
               of the parties;

         (4)   The standard of living established in
               the marriage or civil union and the
               likelihood that each party can maintain
               a reasonably comparable standard of
               living;

         (5)   The earning capacities, educational
               levels, vocational skills, and
               employability of the parties;



                               16
(6)   The length of absence from the job
      market of the party seeking
      maintenance;

(7)   The parental responsibilities for the
      children;

(8)   The time and expense necessary to
      acquire sufficient education or
      training to enable the party seeking
      maintenance to find appropriate
      employment;

(9)   The history of the financial or non-
      financial contributions to the marriage
      or civil union by each party including
      contributions to the care and education
      of the children and interruption of
      personal careers or educational
      opportunities;

(10) The equitable distribution of property
     ordered;

(11) The income available to either party
     through investment of any assets held
     by that party;

(12) The tax treatment and consequences to
     both parties of any alimony award;

(13) Any other factors which the court may
     deem relevant.

[N.J.S.A. 2A:34-23(b).]




                      17
    N.J.S.A. 2A:34-23(c)1 requires that the court make “specific

findings on the evidence” regarding the statutory factors

relevant to the particular alimony award.

                                C.

    New Jersey recognizes four separate types of “final award”

alimony that may be ordered in the final judgment of divorce.

They are permanent alimony, rehabilitative alimony, limited

duration alimony, and reimbursement alimony.   N.J.S.A. 2A:34-23.

Permanent alimony is to be assessed first and if the trial court

determines that an award of permanent alimony is not warranted,

then the court must make specific findings, based on the

evidence, setting out the reasons.   N.J.S.A. 2A:34-23(c). Only

then shall the court “make specific findings” on the

applicability of the three remaining authorized alimony awards

to discern which one, or any combination of the three, is

“warranted by the circumstances of the parties and the nature of

the case.”   N.J.S.A. 2A:34-23(f).

                                i.

    The first type of alimony to be considered is permanent

alimony.   The concept of permanent alimony stems from the well-


1 N.J.S.A. 2A:34-23(c) was amended on September 10, 2014 to
specify that “[f]or any marriage or civil union less than 20
years in duration, the total duration of alimony shall not,
except in exceptional circumstances, exceed the length of the
marriage or civil union. . . .” The amendment is not applicable
to this case.
                                18
established common law principle that a husband has a duty to

support his wife after a divorce or separation.      Bonanno v.

Bonanno, 4 N.J. 268, 273 (1950).      The purpose of this type of

alimony is to allow the dependent spouse to live the same

lifestyle to which he or she grew accustomed during the

marriage.    Crews v. Crews, 164 N.J. 11, 26 (2000).

    When awarding permanent alimony, courts have great judicial

discretion, because “no two cases are alike.”      Bonanno, supra, 4

N.J. at 273.    When determining the amount of alimony to be

awarded, courts are instructed to evaluate the actual needs of

the wife and the actual means of the husband, along with

            the physical condition and social position of
            the parties, the husband’s property and income
            (including what he could derive from personal
            attention to business), and also the separate
            property and income of the wife. Considering
            all these, and any other factors bearing upon
            the question, the sum is to be fixed at what
            the wife would have [expected] as support, if
            [she were still] living with her husband.

            [Schaeffer v. Schaeffer, 119 N.J. Eq. 27, 29
            (E. & A. 1935).]

                                 ii.

    The second type is limited duration alimony.       This type of

alimony was created as a remedy in order to address a dependent

spouse’s post-divorce needs following “shorter-term marriage

where permanent or rehabilitative alimony would be inappropriate

or inapplicable but where, nonetheless, economic assistance for


                                 19
a limited period of time would be just.”      J.E.V. v. K.V., 426

N.J. Super. 475, 485-86 (App. Div. 2012) (quoting Cox v. Cox,

335 N.J. Super. 465, 477 (App. Div. 2000)).

    Limited duration alimony is not to be awarded in

circumstances where permanent alimony is warranted.     Cox, supra,

335 N.J. Super. at 477.   “All other statutory factors being in

equipoise, the duration of the marriage marks the defining

distinction between whether permanent or limited duration

alimony is warranted and awarded.”      Id. at 483.

                                 iii.

    The third type of alimony is rehabilitative alimony.

Rehabilitative alimony is a short-term award for the purpose of

financially supporting a spouse while he or she prepares to

reenter the workforce through training or education.     Lepis v.

Lepis, 83 N.J. 139, 162 (1980).    It is an award “from one party

in a divorce [to] enable [the] former spouse to complete the

preparation necessary for economic self-sufficiency.”      Hill v.

Hill, 91 N.J. 506, 509 (1982).    The objective of rehabilitative

alimony is to assist the dependent spouse in obtaining gainful

employment so as to “enhance and improve the earning capacity of

the economically dependent spouse.”      Cox, supra, 335 N.J. Super.

at 475.

    An award of rehabilitative alimony is appropriate where “a

spouse who gave up or postponed her own education to support the

                                  20
household requires a lump sum or a short-term award to achieve

economic self-sufficiency.”   Mahoney, supra, 91 N.J. at 504.

Rehabilitative alimony is not an exclusive remedy, and may, in

the appropriate circumstance, be awarded in addition to

permanent alimony.    Hughes v. Hughes, 311 N.J. Super. 15, 32

(App. Div. 1998).

                                iv.

    Finally, courts may consider a fourth type of alimony,

reimbursement alimony.   Reimbursement alimony was created to

help combat the concept that professional degrees and licenses

are “property” subject to equitable distribution at the

termination of a marriage.    See Mahoney, supra, 91 N.J. 500-01;

see also Hill, supra, 91 N.J. 509-10.    Reimbursement alimony is

awarded appropriately to a spouse who has made financial

sacrifices, resulting in a temporarily reduced standard of

living, in order to allow the other spouse to secure an advanced

degree or professional license to enhance the parties’ future

standard of living.   Mahoney, supra, 91 N.J. at 500-01; N.J.S.A.

2A:34-23(e).

    Reimbursement alimony is limited to “monetary contributions

made with the mutual and shared expectation that both parties to

the marriage will derive increased income and material

benefits.”   Mahoney, supra, 91 N.J. at 502-03.   Like

rehabilitative alimony, reimbursement alimony can be awarded on

                                 21
its own or in combination with another type of alimony.

N.J.S.A. 2A:34-23(f).

                                V.

    We now turn to the facts of this case and consider whether

the Appellate Division erred in reversing and remanding the

limited duration alimony award and directing the trial court to

consider permanent alimony.   We find that the trial court did

not consider and weigh all of the necessary factors required by

N.J.S.A. 2A:34-23 in determining that permanent alimony was

unwarranted but, instead, based its decision solely on N.J.S.A.

2A:34-23(b)(2).   We further conclude that in reversing the

Appellate Division inadvertently created a bright-line rule

requiring an award of permanent alimony.

    The trial court made the following findings under N.J.S.A.

2A:34-23(b):

         (1)   The court imputed $65,000 to Elizabeth
               annually, reasoning that she is now
               capable of earning between $61,200 and
               $94,000, as per the experts’ opinions.

         (2)   The court found that “the marriage [was]
               one of just under fifteen years.”

         (3)   The court noted that both parties were
               forty-two years old at the commencement
               of the trial.    It further found that
               Elizabeth   underwent   serious   brain
               surgery in November 2006, and although
               she suffers residual facial paralysis,
               she has made a full recovery to normal
               life, including a “serious ice-hockey
               avocation.”

                                22
(4)   The court observed that although “[t]he
      parties enjoyed a more modest lifestyle
      than [James]’s income would dictate,” it
      concluded    that     their     lifestyle
      constituted that of an “upper middle
      class” family.

(5)   The court highlighted that Elizabeth has
      been a stay-at-home mother for eleven
      years, but before that she earned a
      master’s degree in computer programming
      and she has the ability to reenter that
      field with an entry-level salary of
      between $61,200 and $94,000. The trial
      court noted, however, that Elizabeth has
      not tried to attain any employment since
      the filing of the divorce papers. On the
      other hand, the court emphasized that
      James has worked in the financial field
      the entire marriage and has income that
      steadily increased, culminating in an
      annual compensation package in excess of
      $1 million.

(6)   The court found that Elizabeth has been
      absent from the job market for eleven
      years, while James never experienced any
      absence.

(7)   The court observed that Elizabeth was and
      continues to remain the primary parent
      responsible for the parties’ three
      children ages twelve, eleven and eight
      years.

(8)   The court explained that the parties’
      experts differed on Elizabeth’s future
      employability    and     her     required
      retraining to enter the workforce again.
      Specifically, Elizabeth’s expert, Dr.
      Kincaid, concluded that she would be best
      off re-entering the computer field
      following one or two years of additional
      education courses. He estimated that she
      would make between $61,220 and $67,910
      annually. On the other hand, Dr. Stein

                      23
               claimed it would only take Elizabeth six
               to twelve weeks to become current in the
               field and then she could enter the market
               earning an annual salary between $85,000
               and $94,000, increasing to $120,000
               within a few years.

         (9)   The trial court described that the
               parties, while both highly educated, had
               vastly different roles to play in the
               marriage. James was the sole breadwinner
               of the family while Elizabeth forewent
               her career to stay home and care for the
               children.

         (10) The court noted that the parties agreed
              to equally divide the marital assets,
              yielding each of them approximately
              $750,000.

         (11) The court reiterated that the parties
              agreed to equally divide the marital
              assets,    yielding   each  of   them
              approximately $750,000.

         (12) The court concluded that the alimony paid
              to Elizabeth would be taxable to her.

         (13) None.

    While the trial court identified the marriage as “not

short-term,” it ultimately concluded that consideration of an

award of permanent alimony was obviated by the parties’

relatively young ages and the fact that they were not married

for twenty-five or thirty-years.    The trial court therefore, in

effect, determined that permanent alimony awards are reserved

solely for long-term marriages of twenty-five years or more,

excluding consideration of the other factors.    No per se rule

exists indicating that permanent alimony is unwarranted unless

                               24
the twenty-fifth year anniversary has been reached.   Therefore,

we find that the trial court improperly weighed duration over

the other statutorily defined factors in determining a long-term

marriage must be twenty-five years or more.

    We further conclude that in its disposition of this appeal

the Appellate Division inadvertently created a bright-line rule

for distinguishing between a short-term and long-term marriage

as it pertains to an award of permanent alimony.   Although the

Appellate Division stated “we do not intend to draw specific

lines delineating ‘short-term’ and ‘long-term’ marriages in an

effort to define those cases warranting only limited duration

rather than permanent alimony,” a fair reading of the opinion

may lead to such a conclusion.   By not clarifying that the

statement reflected only the fifteen-year marriage in this

particular case, the Appellate Division made a generally

applicable declaration.

    Moreover, we note that the final clause of the sentence

affirms that the “not short-term” nature of a fifteen-year

marriage mandates that it cannot be considered for limited

duration alimony.   Such a holding removes the other twelve

factors from consideration for alimony awards once a marriage

reaches the fifteen-year mark.   Our cases have consistently held

that all thirteen factors must be considered and given due



                                 25
weight, and the duration of marriage is only one factor to be

considered.

                                VI.

    For the reasons set forth above, the judgment of the

Appellate Division is reversed, and the case is remanded to the

trial court for new findings of fact and a new determination of

alimony.



     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON
and SOLOMON; and JUDGE CUFF (temporarily assigned) join in
JUSTICE FERNANDEZ-VINA’s opinion.




                               26
                  SUPREME COURT OF NEW JERSEY

NO.       A-52                                 SEPTEMBER TERM 2013

ON CERTIFICATION TO              Appellate Division, Superior Court




ELIZABETH GNALL,

      Plaintiff-Respondent,

                 v.

JAMES GNALL,

      Defendant-Appellant.




DECIDED                 July 29, 2015
                  Chief Justice Rabner                       PRESIDING
OPINION BY            Justice Fernandez-Vina
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                    REVERSE AND
CHECKLIST
                                      REMAND
CHIEF JUSTICE RABNER                     X
JUSTICE LaVECCHIA                        X
JUSTICE ALBIN                            X
JUSTICE PATTERSON                        X
JUSTICE FERNANDEZ-VINA                   X
JUSTICE SOLOMON                          X
JUDGE CUFF (t/a)                         X
TOTALS                                   7